Citation Nr: 1223754	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-29 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to May 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefit sought on appeal. 

In April 2012, the Veteran presented testimony at a personal hearing conducted at the RO in Denver, Colorado, before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder. 


FINDING OF FACT

Tinnitus has been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSION OF LAW

Tinnitus was incurred in active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim for tinnitus on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

In considering the evidence of record under the laws and regulations as set forth above, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus. 

The Veteran contends that he has tinnitus due to in-service noise exposure.  Specifically, he has indicated that his tinnitus began in basic training and continued to worsen throughout his tour in Iraq.  He claimed that as a member of a field artillery unit he was regularly exposed to loud explosions while out in the field two weeks per month.  He reports constant tinnitus since basic training. 

The Veteran's service treatment records are absent for complaints, treatment, findings, or diagnoses of tinnitus.  Nevertheless, the Board observes that the Veteran is competent to report experiencing tinnitus since service.  Ringing in the ears is a matter that can be observed and described by a lay person.  Further, based on the current evidence of record, the Board can point to no evidence contradicting his assertions that he has experienced tinnitus since service.  Accordingly, the Board finds the Veteran's contentions that he has experienced tinnitus since service to be competent and credible. 

In addition, a review of the Veteran's service personnel records confirms that his military occupational specialty was field artillery fire control man for nearly 3.5 years.  In addition, his DD Form 214 indicated that he underwent Sharpshooter Rifle Marksmanship training.  As such, the Board concedes that the Veteran was exposed to loud noises in service.  

In June 2007, less than one month following the Veteran's separation from service, he was afforded a VA audiological examination, at which time he described a constant, high-pitched sound in his bilateral ears.  He denied noise exposure as a civilian, and  reported working as a surveyor following his separation from service.  The examiner opined that the tinnitus as described by the Veteran was significant enough to warrant a diagnosis of tinnitus.  However, the examiner indicated that normal otoacoustic emission results demonstrated normal inner ear function, bilaterally, suggesting that tinnitus was not a result of abnormal inner ear function secondary to in-service noise exposure.  Furthermore, the examiner noted that a review of the Veteran's treatment records revealed no evidence of tinnitus while in service, and his separation examination in May 2007 was negative for ear symptomatology.  As such, the examiner opined that it was less as likely as not that the Veteran's tinnitus was due in part to his period in service due to "the lack of evidence supporting claims of tinnitus while in service as well as normal hearing with normal inner ear function."  

However, as reflected above, the Board has found the Veteran's contentions that he experienced tinnitus since service to be competent and credible.  Thus, there is evidence that the Veteran has experienced tinnitus since service to the present time.  Instead of remanding for a more detailed VA opinion, the Board will afford the benefit of the doubt in favor of the Veteran and grant entitlement to service connection for tinnitus. 



ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


